Case 18-03574        Doc 32     Filed 10/11/18     Entered 10/11/18 10:54:13          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-03574
         Gustavo Lopez
         Melissa N Lopez
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/08/2018.

         2) The plan was confirmed on 05/04/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 07/13/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $40,135.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-03574        Doc 32      Filed 10/11/18    Entered 10/11/18 10:54:13                 Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor              $2,138.86
         Less amount refunded to debtor                          $498.85

 NET RECEIPTS:                                                                                     $1,640.01


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $1,302.37
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                         $94.64
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,397.01

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICASH LOANS LLC             Unsecured      2,000.00       2,109.99         2,109.99           0.00       0.00
 BAXTER CREDIT UNION             Unsecured      5,949.03       5,949.03         5,949.03           0.00       0.00
 BAXTER CREDIT UNION             Secured        4,041.00       4,053.25         4,053.25        181.92      21.08
 BECKET & LEE LLP                Unsecured      2,497.00       2,581.92         2,581.92           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         386.00      1,113.19         1,113.19           0.00       0.00
 COMENITY BANK                   Unsecured      1,459.00       1,529.85         1,529.85           0.00       0.00
 COMENITY BANK                   Unsecured      1,522.00       1,593.40         1,593.40           0.00       0.00
 COMENITY CAPITAL BANK           Unsecured         365.00        411.89           411.89           0.00       0.00
 COMENITY CAPITAL BANK           Unsecured      3,160.00       3,813.85         3,813.85           0.00       0.00
 ILLINOIS TOLLWAY                Unsecured          50.00      5,340.20         5,340.20           0.00       0.00
 LVNV FUNDING                    Unsecured         364.00        408.90           408.90           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           423.00        467.66           467.66           0.00       0.00
 OCWEN LOAN SERVICING LLC        Secured             0.00          0.00             0.00           0.00       0.00
 OCWEN LOAN SERVICING LLC        Secured        7,593.00       7,592.18         7,592.18           0.00       0.00
 ONEMAIN FINANCIAL               Unsecured      8,802.00           0.00             0.00           0.00       0.00
 QUANTUM3 GROUP                  Unsecured         472.00        520.45           520.45           0.00       0.00
 MBB                             Unsecured         393.00           NA               NA            0.00       0.00
 MBB                             Unsecured         479.00           NA               NA            0.00       0.00
 PNC BANK NA                     Unsecured         957.00           NA               NA            0.00       0.00
 TITLE MAX OF ILLINOIS           Unsecured           0.00        424.39           424.39           0.00       0.00
 TITLE MAX OF ILLINOIS           Secured        2,000.00       2,000.00         2,000.00          32.65       7.35




UST Form 101-13-FR-S (9/1/2009)
Case 18-03574        Doc 32      Filed 10/11/18     Entered 10/11/18 10:54:13              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $7,592.18              $0.00              $0.00
       Debt Secured by Vehicle                            $6,053.25            $214.57             $28.43
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $13,645.43            $214.57             $28.43

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,264.72                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $1,397.01
         Disbursements to Creditors                               $243.00

 TOTAL DISBURSEMENTS :                                                                       $1,640.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
